DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. (hereinafter “Lucas”) (US 20050027377 A1).
As to claim 1, Lucas teaches a control system for a technical plant [00131], comprising
at least one engineering station server for creating a configuration for components of the technical plant [configuration engineer create configuration for components of a plant] [0062-0077]; and 
at least one operator station server for operator control and process monitoring of configured components of the technical plant [control operator monitoring activities of configured components] [0073, 0094-0097, 0173-0177]; 
wherein the engineering station server is configured to provide, starting from an already created configuration, a change made by a configuration planner to the already created configuration with at least one change indicator which indicates the change made to the configuration, and to send the at least one change indicator in addition to the changed configuration to the operator station server in order to send information concerning the changes made to the configuration to an operator using the operator station server [configuration engineer modified the configuration for at least one of the components and transmit the changed configuration to different process entities on a global basis, user will be notified regarding to the modified configuration and help the user to track the modification] [0084-0088, 0115-01162, 0159-0160, 0165-01763].
As to claim 2, Lucas teaches the change indicator comprises information about a type of change and components of the technical plant affected by the change [0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 3, Lucas teaches the change indicator comprises comments by the configuration planner concerning the changes made to the configuration [0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 4, Lucas teaches the change indicator comprises comments by the configuration planner concerning the changes made to the configuration [0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 5, Lucas teaches the operator station server is configured to visually present to the operator the information included in the received change indicator, to enable the operator to quickly register the changes made by the configuration planner to the configuration of the components of the technical plant [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 6, Lucas teaches the operator station server is configured to visually display to the operator the information in the received change indicator only for those components of the technical plant for which the operator has access rights [specifies the access level] [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 7, Lucas teaches the change indicator received from the engineering station server is stored in the operator station server, such that the operator additionally has access to the stored change indicator via a further operator station server [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 8, Lucas teaches the technical plant comprises a manufacturing or process plant [0013].
As to claim 9, Lucas teaches a method for sending a changed configuration of components of a technical plant from an engineering station server of the technical plant to an operator station server of the technical plant, the method comprising: a) changing the configuration of the components of the technical plant by a configuration planner located on the engineering station server [configuration engineer modified the configuration for at least one of the components and transmit the changed configuration to different process entities on a global basis] [0013, 0062-0077, 0084-0088, 0115-0116]; b) generating at least one change indicator identifying the changes made to the configuration of the components [0115-0116, 0159-0160, 0165-0176]; c) sending the changed configuration and the at least one change indicator to the operator station server [user will be notified regarding to the modified configuration and help the user to track the modification] [0115-0116, 0159-0160, 0165-0176]; and d) storing the changed configuration and the at least one change indicator in the operator station server, such that the change indicator is retrievable by an operator of the operator station server [provide user interface to display the new detected modification] [0115-0116, 0159-0160, 0165-0176].
As to claim 10, Lucas teaches the operator station server visually presents to the operator the information concerning the changed components included in the change indicator [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 11, Lucas teaches the change indicator comprises information about the type of change and the components of the technical plant affected by the change [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 12, Lucas teaches the change indicator comprises information about the type of change and the components of the technical plant affected by the change [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 13, Lucas teaches the change indicator includes comments by the configuration planner about the changes made to the configuration [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 14, Lucas teaches the change indicator includes comments by the configuration planner about the changes made to the configuration [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 15, Lucas teaches the change indicator includes comments by the configuration planner about the changes made to the configuration [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 16, Lucas teaches the operator station server visually presents to the operator the information included in the change indicator received, to enable the operator to quickly register the changes made by the configuration planner to the configuration of the components of the technical plant [0013, 0115-0116, 0159-0160, 0165-0176].
As to claim 17, Lucas teaches the operator station server visually displays to the operator the information in the received change indicator only for those components of the technical plant for which the operator has access rights [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].
As to claim 18, Lucas teaches the change indicator sent from the engineering station server to the operator station server is stored in the operator station server, such that the operator additionally has access to the stored change indicator via a further operator station server [0013, 0084-0088, 0115-0116, 0159-0160, 0165-0176].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0013] A version control system helps to keep track of versions of process plant items that may represent, or be capable of representing, entities in a process plant. The process plant items may comprise, for example, module objects which may be capable of specifically representing process entities of the process plant. These module objects may be created from module class objects which may be capable of generically representing process entities of the process plant. Version data is stored and associated with a module object. The version data may comprise data indicative of a version of a module class object that was used to create the module object. The version data may also comprise data indicative of a version of the module object. Configuration systems, version control systems, viewing systems, debugging systems, run-time monitoring systems, asset management systems, etc., may examine or permit viewing of the version control data associated with an item.
        2 [0115] Still further, the configuration engineer may make changes to the elements of the configuration of different process entities on a global basis by changing one or more of the unit module class objects and having those changes propagated to each of the module objects created from and associated with those unit module class objects. This feature makes changes within the configuration easier and less time consuming to make after a configuration has already been created. Moreover, the configuration engineer may specify an access level to different elements or components of module objects within the configuration system by setting security parameters within the module class objects. As noted above, the configuration engineer may specify a security on a module by module basis at any level, such as at the unit module level, the equipment module level, the control module level and the display module level. In this manner, some elements of a unit module object may be viewable while others may not be viewable.
        3 [0176] At a block 968, it may be determined, for each of the module class objects used to create the item, if the current version of the module class object is different than the version of the module class object used to create the item. If there are no differences, the routine may end. If, however, one or more differences are detected, a notification may be generated at the block 970. The notification generally may indicate that a new version of a module class object used to create the item is available. The notification may comprise text, symbols, colors, an audio prompt, etc. For example, a text box or window may be displayed next to, or overlapping with, a graphical representation of the item on a configuration display screen. As another example, a symbol may be displayed on or near the item representation. As yet another example, the color, brightness, etc., of the item representation may be changed. The notification itself may indicate which module class object(s) have a new version available. Alternatively, the notification may not notify the user which module class object(s) have a new version available, but the user can perform additional steps to determine that information by, for example, selecting a menu item, "double-clicking" on a symbol, "drilling down" into the item, etc.